DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) have been filed since 09 June 2021, the date of the last office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

 Status of Claims
This action is in reply to the application submitted by the applicant on 21 May 2019, the Applicant’s response on 08 November 2021, the telephone interview on 25 April 2022 and the preliminary amendment dated 27 April 2022.
Claims 2-5, 7, 9-12, 14, 16-18 and 20 are previously presented as original.  
Claims 1, 6, 8, 13, 15 and 19 have been amended by Applicant.
Claims 1-5, 8-12 and 15-18 have been further amended by Applicant as of 27 April 2022.  (see attached preliminary amendment)
Claims 1-20 are currently pending and have been examined.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-8 are directed to a machine (GUI), claims 8-14 are directed to a process (method) and claims 15-20 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1-14 recite a system and a method directed to the abstract idea for “manipulating account projections based on financial data captured and aggregated from multiple sources”, (Spec ¶ [0002]).  Thus, retirement planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “displaying a current plan tab comprising an income graph, wherein the income graph comprises, for each year of retirement, a guaranteed income and a variable income in a first two-color bar graph”, “displaying an income factor display area programmed to display, in an alphanumeric format and in response to a selection by the respective user of a bar of the first two-color bar-graph associated with a particular year of retirement”, “displaying a revisit-my-goals link selectable to display, in overlay over the retirement summary page, a revisiting goal page that includes at least one user-selectable slider corresponding to at least one model projected income factor that differs from a corresponding one of the plurality of income factors”, “displaying a model income graph comprising, for each year of retirement, a model guaranteed income and a model variable income in a second two-color bar-graph”, “receiving an adjustment to the user-selectable slider, the adjustment corresponding to a change to the model projected income factor”, in response to receiving the adjustment to the slider, “calling the planning engine to generate values for display on the model income graph based on model income factors” and “updating the model income graph to display a plurality of scenarios without updating the plurality of income factors in the database”.  The steps represent a series of calculations for creating a projected income factor used in retirement planning.  These steps contribute to “manipulating account projections based on financial data captured and aggregated from multiple sources” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “database (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of storing data in memory, receiving input percentages, and calculating income base increases are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.  The analysis above applies to all statutory categories of invention.  

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant asserts that, “the pending independent claims merely involve but do not recite the concept of retirement planning. As an initial matter, the claims do not clearly state any formulas, equations, language, or similar elements related to retirement planning. Second, the claims do not implicitly claim the abstract idea of retirement planning, e.g., by providing the steps necessary for retirement planning. Rather, the Applicant submits that recitations in the claims are directed to operation of a graphical user interface (GUI). While the GUI may be a
tool for retirement and financial planning, the claims focus on operation and arrangement of elements of the GUI and not the underlying processes and functions of the GUI related to retirement planning”, (Remarks, page 10, ¶ 3 through page 11 ¶ 1).
	In response, the Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the new 2019 PEG and takes into consideration all subject matter eligibility court decisions through the October 2019 update.
	Further the Applicant admits that the GUI is “a tool for retirement planning”, but that the claims “focus on operation and arrangement of
elements of the GUI and not the underlying processes and functions of the GUI related to retirement planning”.  The Examiner notes that the Applicant’s Specification is replete with the concepts related to financial planning and as such, the claims are merely a series of steps that result in the GUI being no more than a display of the underlying content for providing financial planning recommendations to a customer.  Accordingly, the Applicant’s arguments in this respect are not persuasive.

The Applicant further asserts that “the income factor display area of the claims and its corresponding functionality constitute additional elements beyond the alleged abstract idea of retirement planning”, (Remarks, page 11, ¶ 4) and then cites Fig. 31 and SPEC ¶¶ [0204] and [0205] in support of this argument.  The Applicant then asserts that “an income factor display area, as included in the claims, facilitates efficient operation of the claimed GUI and underlying financial planning system” and “the income factor display area integrates any allegedly abstract idea in the claims into a practical application and that the claims are therefore patent eligible”, (Remarks, page 12, ¶ 3)   
In response, the Examiner respectfully disagrees because overall result of the claimed “income factor display area” is to provide display information to a user that points to the recommended actions for a particular financial planning set of circumstances.  There is no specific improvement to technology that would meet the standard for integrating the abstract idea into a practical application.  The display results of the instant claims merely offer recommendations to the user of the display and associated financial planning engines.   The Applicant’s arguments in this respect are not persuasive.

The Applicant, citing similarity to Claim 4 of Example 23, further asserts that “inclusion of the income factor display area and its interaction with the first two-color bar-graph constitute additional elements beyond the alleged judicial exception of retirement planning such that the alleged judicial exception is integrated into a practical application”, (Remarks, page 10, ¶ 4).  
In response, the Examiner respectfully disagrees because, the allowable feature of Claim 4 in Example 23 is related to the limitations of displaying a first and second window, constantly monitoring the boundaries of the first window and the second window to detect an overlap condition indicating the windows overlap such that textual information in the first window is obscured from view.  Further, the example addresses the technology for scaling the textual information based upon the calculated scale factor, automatically relocating the scaled textual information to an unobstructed portion of the first window so that it is viewable by the user.  
The claimed invention is able to provide the user with displays of various two-color bar graphs, but there are no such claimed features that are analogous to the Example 23 features to automatically reformat text information for multiple windows that might obscure viewing due to overlap of the text field.  The Examiner respectfully disagrees with the analogy of instant claims 1-20 of the present application to Example 23, Claim 4.  The Applicant’s arguments in this respect are not persuasive.

The claims are directed to solving a business problem and providing a convenience to the user and as such is not a technical solution for a technical problem.  Employing a computer in the methods merely using existing technology to implement the abstract concept by steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feinschreiber (US 20140006050 A1) discloses a method is provided for optimizing savings in financial accounts, including healthcare and retirement accounts for an employee and or participant. The method includes receiving information about the participant and financial accounts for which the participant is eligible to use and or using, and generating for the participant a savings hierarchy recommending the order and amounts to be contributed to the financial accounts from the participant's budgeted savings dollars. The method also includes determining generating the savings hierarchy for both full year and partial year activity by the participant. The method further includes transmitting the recommendations to the participant via data displayed as a graphical user interface with a graphical representation of the savings hierarchy to provide the participant with ease of understanding the recommendations for optimizing the budgeted savings dollars or selected contribution amount. 
Cernyar (US 8370243 B1) discloses a financial planner and portfolio simulation system projects the simulated cumulative risks and rewards of one or more mixed portfolios in relation to the expected risk and reward of a minimum-risk or relatively risk-free baseline portfolio. As a user enters portfolio input parameters, the system immediately computes, displays, and graphs an inflation-adjusted retirement budget that a baseline portfolio fully invested in minimum-risk assets would be able to sustain. The system also generates--through simulation--a probability distribution of average retirement budgets that the mixed portfolio(s) would be projected to sustain, and graphs various percentile-ranked samples from that distribution on the same computer-generated plot that displays the sustainable retirement budget supported by a baseline (minimum risk) portfolio. The statistical and graphical comparisons of the mixed portfolio(s) to the baseline portfolio assist investors in choosing mixed portfolios best suited to their retirement goals and risk tolerance.
Brose (US 20050004856 A1) discloses systems and methods for facilitating financial advising and planning for a user using a stochastic modeling module. In accordance with an exemplary embodiment of the present invention, the system includes a portfolio integration module for facilitating integration of a user's goals, assets, savings, and risk tolerance to facilitate analyzing and developing a customized strategy for financial portfolio planning of the user. A portfolio reconciler module in communication with the portfolio integration module facilitates comparison of the customized strategy to other strategies and projected user financial decisions in order to further facilitate the financial portfolio planning of the user. A stochastic modeling module in communication with the portfolio integration module and the portfolio reconciler module for facilitating use of data from the portfolio integration module and the portfolio reconciler module in a stochastic modeling analysis using a synchronous stationary bootstrap sampling method to facilitate creation of a proposed situation portfolio for the user. A simulator module in communication with the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module for facilitating forecasting the effects of the proposed situation portfolio on the user's portfolio, and monitoring, simulating, designing, and testing the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698